In the original opinion handed down in this case on February 3, 1904, we held, under the authority of City of San Antonio v. Berry, 92 Tex. 319, 48 S.W. Rep., 499, and Guerguin v. San Antonio, 50 S.W. Rep., 140, that the trial court erred in not granting a writ of possession to the purchaser of the property who might buy the same under the decree of foreclosure of the tax lien.
Since then our attention has been called to an act passed by the Twenty-sixth Legislature, which will be found on page 50 of the General Laws of 1899. It is there provided that a purchaser at such a foreclosure sale shall not be entitled to the possession of the property sold for taxes until the expiration of two years from the date of the deed.
We withdraw so much of the original opinion as conflicts with this provision of the law, and hold that the trial court committed no error in its judgment in refusing to award a writ of possession until the expiration of two years from the date of the deed. The other questions decided and passed upon, as stated in the original opinion, are not disturbed; and the trial court is directed to render judgment in accordance with the original opinion and this supplemental opinion.
Reversed with instructions. *Page 424